 


110 HRES 125 EH: Resolution expressing deep concern over the use of civilians as 
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 125 
In the House of Representatives, U. S.,

April 25, 2007
 
RESOLUTION 
Resolution expressing deep concern over the use of civilians as human shields in violation of international humanitarian law, including Hezbollah’s tactic of embedding its forces among civilians to use them as human shields during the summer of 2006 conflict between Hezbollah and the State of Israel. 
 
 
Whereas the term human shields refers to the use of civilians, prisoners of war, or other noncombatants whose mere presence is designed to protect combatants and objects from attack;   
Whereas the use of human shields violates international humanitarian law (also referred to as the Law of War or Law of Armed Conflict);  
Whereas throughout the summer of 2006 conflict with the State of Israel, Hezbollah forces utilized human shields to protect themselves from counterattacks by Israeli forces;  
Whereas the majority of civilian casualties of that conflict might have been avoided and civilian lives saved had Hezbollah not employed this tactic;  
Whereas the news media made constant mention of civilian casualties but rarely pointed to the culpability, under international law, of Hezbollah for their endangerment of such civilians;  
Whereas United States and international leaders attempted to call the use of human shields to the world’s attention;  
Whereas on August 11, 2006, Secretary of State Condoleezza Rice stated, Hezbollah and its sponsors have brought devastation upon the people of Lebanon, dragging them into a war that they did not choose, and exploiting them as human shields . . .;  
Whereas on August 14, 2006, President George W. Bush stated, Hezbollah terrorists targeted Israeli civilians with daily rocket attacks. Hezbollah terrorists used Lebanese civilians as human shields, sacrificing the innocent in an effort to protect themselves from Israeli response . . .;  
Whereas Jan Egeland, United Nations Undersecretary-General for Humanitarian Affairs and Emergency Relief Coordinator, accused Hezbollah of cowardly blending . . . among women and children;  
Whereas for states parties to Additional Protocol I, such as Lebanon, Article 50(1) to the Geneva Convention defines civilian as, [a]ny person who does not belong to one of the categories of persons referred to in Article 4(A)(1), (2), (3), and (6) of the Third Convention and in Article 43 of this Protocol. In the case of doubt whether a person is a civilian, that person shall be considered a civilian.;  
Whereas for states parties to Additional Protocol I, such as Lebanon, Article 51(7) to the Geneva Convention states, [T]he presence or movement of the civilian population or individual civilians shall not be used to render certain points or areas immune from military operations, in particular in attempts to shield military objectives from attacks or to shield, favour or impede military operations. The Parties to the conflict shall not direct the movement of the civilian population or individual civilians in order to attempt to shield military objectives from attacks or to shield military operations.; and  
Whereas Convention IV, Article 28, Relative to the Protection of Civilian Persons in Time of War of the Geneva Convention states, The presence of a protected person may not be used to render certain points or areas immune from military operations.: Now, therefore, be it  
 
That the House of Representatives— 
(1)strongly condemns the use of innocent civilians as human shields, including Hezbollah’s use of this brutal and illegal tactic during the summer of 2006 conflict with Israel; 
(2)calls on responsible nations to condemn the use of civilians as human shields as a violation of international humanitarian law; and 
(3)calls on responsible nations and experts in the area of international humanitarian law to focus particular attention on the use of human shields in violation of international humanitarian law and make further recommendations on the prevention of such violation in the future. 
 
Lorraine C. Miller,Clerk.
